          Case 2:16-cv-02175-JAD-NJK Document 101 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     THE BANK OF NEW YORK MELLON,
 7                                                        Case No.: 2:16-cv-02175-JAD-NJK
            Plaintiff(s),
 8                                                                      Order
     v.
 9
     MANCHESTER AT HUNTINGTON
10   HOMEOWNERS ASSOCIATION, et al.,
11          Defendant(s).
12         It appears that all remaining disputed claims have been settled. See Docket Nos. 97, 99,
13 100.1 Accordingly, the settlement conference is hereby VACATED.
14         IT IS SO ORDERED.
15         Dated: January 27, 2021
16                                                             ______________________________
                                                               Nancy J. Koppe
17                                                             United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
           1
             With respect to the notices of settlement, Docket Nos. 97, 99, dismissal papers must be
28 filed within 60 days of the issuance of this order.

                                                   1
